Judgment and order affirmed, with costs. In affirming this judgment we are not to be taken as agreeing which the learned trial justice in the grounds given by him for his reduction of the amount of the verdict. We think the evidence in relation to epilepsy was properly received (Cross v. City of Syracuse, 200 N. Y. 393), and we affirm the order reducing the verdict on the ground that the same was excessive even with such evidence in the case. AH concur. Present — Clark, Sears, Taylor, Sawyer and Edgcomb, JJ.